Citation Nr: 1544187	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a back disability, to include a congenital deformity of the lumbar spine with spondylolysis and a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, the Veteran testified during a Travel Board hearing before the undersigned.  

In a May 2014 decision, the Board remanded the claim for entitlement to service connection for a back disability for further evidentiary development. In the May 2014 decision, the Board also denied the Veteran's claim for entitlement to an initial compensable disability rating for bilateral hearing loss. In January 2015, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's May 2014 decision with respect to the denial of entitlement to an initial compensable disability rating for bilateral hearing loss, and remanded the appeal for further action consistent with its memorandum decision. In March 2015, the Board remanded the Veteran's claim for entitlement to an initial compensable disability rating for bilateral hearing loss for further action consistent with the Court's January 2015 memorandum decision. In March 2015, the Board also again remanded the Veteran's claim for entitlement to service connection for a back disability.  The claims are back before the Board for further appellate proceedings.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level II hearing loss for the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim for entitlement to an initial increased rating for bilateral hearing loss in March 2015 for further action consistent with the Court's January 2015 memorandum decision.  In particular, the Board remanded the Veteran's claim for a VA examination to assess the current severity of the Veteran's bilateral hearing loss disability.  After obtaining the VA examination for the Veteran's service-connected bilateral hearing loss in July 2015, the RO then readjudicated the Veteran's claim in an August 2015 supplemental statement of the case.  

Thus, with respect to this claim, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letter dated in June 2010.  The Veteran was notified of the evidence needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for bilateral hearing loss has already been granted, VA's VCAA notice obligations with respect to that issue is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, private treatment records, and VA treatment records have been associated with the record.  

The Veteran was afforded a VA audiological examination in August 2010.  The August 2010 VA examiner provided an addendum opinion in September 2010.  Pursuant to the Board's March 2015 remand, the Veteran was afforded another VA audiological examination in July 2015. The VA examination reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10. The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his accredited representative has asserted that there is any deficiency in the August 2010 or July 2015 VA examinations.  While the August 2010 VA examiner did not fully discuss the functional effects caused by the Veteran's hearing loss disability, the Veteran has provided lay statements in support of his claim that set forth the daily functional effects of his disability, most significantly in his June 2012 Travel Board hearing testimony.  Moreover, the July 2015 VA examiner noted that the Veteran reported that his hearing loss impacted his ordinary conditions of daily life, including his ability to work, because he has difficulty hearing in noise, even with his hearing aids. Therefore, the Board finds that any failure on the part of the August 2010 VA examiner to fully discuss the functional effects caused by the Veteran's claimed disability amounts to harmless error.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III. Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

IV. Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends his bilateral hearing loss warrants an initial compensable rating.

Following his claim for service connection, the Veteran was afforded a VA audiological examination in August 2010.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
55
85
LEFT
10
10
30
80
90

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 43.8 decibels in the right ear, and 52.5 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent for the right ear, and 88 percent for the left ear.

Applying the test results of the August 2010 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

In a VA treatment record dated in September 2013, the Veteran reported worsening hearing and requested to be evaluated for hearing aids.

In light of the Veteran's claim of worsening hearing and pursuant to the Board's March 2015 remand, the Veteran was afforded another VA audiological examination in July 2015.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
35
60
95
LEFT
10
10
55
85
100

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 51 decibels in the right ear, and 63 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent in both ears.

Applying the test results of the July 2015 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the August 2010 and July 2015 VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial compensable evaluation for his bilateral hearing loss disability, cannot be granted.

Accordingly, the evidence of record does not support an initial compensable rating for the Veteran's bilateral hearing impairment.  

V. Additional Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  The Veteran's bilateral hearing loss is manifested by difficulty hearing in noise, even with his hearing aids, and it affects his activities of daily living, as well as his occupational activities.  The rating assigned contemplates these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Lastly, the Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not alleged that his hearing loss prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that this matter is not raised by the record and it is therefore unnecessary to remand the matter for further action. 


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.


REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.

The Veteran contends that his back disability, diagnosed as a congenital deformity of the lumbar spine with spondylolysis, was aggravated by his active duty service.  In the alternative, the Veteran contends that his separately diagnosed lumbosacral strain is etiologically related to his active duty service.  Specifically, in his June 2012 Travel Board hearing testimony, the Veteran claimed that his back disabilities were either caused or aggravated by his duties as an infantryman, which involved a great deal of walking with heavy rucksacks on his back.  The Veteran also claimed that he was involved in a motor vehicle accident in service, in which an armored personnel carrier he was riding in went off a small embankment.  He indicated that he went to sick call after this accident and was seen for his back condition.  

Prior to entering service, a medical record dated in November 1965 showed the Veteran injured his neck (not his back) in the gym.  On the Veteran's entrance examination in November 1965, his spine was evaluated as normal and he did not have any complaints of recurrent back pain.  Service treatment records (STRs) showed that the Veteran was treated numerous times during service for back pain.  STRs also revealed that the Veteran was found to have a congenital disability of the lumbar spine.  On the Veteran's separation report of medical history in December 1967, he reported recurrent back pain for a long time, even prior to service.  On his separation examination, a congenital deformity of L5, L6, and S1 with spondylolisis was noted.

Pursuant to a May 2014 Board remand, the Veteran was afforded a VA examination in July 2014.  The examiner diagnosed a lumbosacral strain.  In pertinent part, the examiner found that the Veteran had a history of low back pain/strain and a congenital back disorder which existed prior to service.  The examiner found no permanent worsening or aggravation due to the Veteran's service.  The examiner noted that post-service records documented low back pain and stiffness with osteoarthritis in 2011, years after service.  He noted however, that current films did not document any osteoarthritis.  The examiner explained that the Veteran's congenital deformity at L5, L6, and S1 with spondylolysis and lumbarization of the sacrum constituted a congenital condition.  He found no objective documentation of any permanent worsening or aggravation in the severity of the Veteran's back condition as a result of his military service.  He indicated that the diagnosis currently remained LS strain with no osteoarthritis, and there was no additional condition due to an in-service disease or injury superimposed upon such defect.  The examiner noted that the November 2010 private treatment record noting chronic lumbar pain for years (since 1963), "probably aggravated by military service," was not substantiated by the medical records and was merely speculative.

The Board the July 2014 opinion to be inadequate. The Board noted that although the examiner found that there was no objective documentation of any permanent worsening or aggravation of the Veteran's congenital deformity at L5, L6, and S1 with spondylolysis and lumbarization of the sacrum as a result of service, the examiner failed to provide an etiology opinion regarding the Veteran's currently diagnosed lumbosacral strain, which was not shown to have existed prior to service and is not a congenital deformity. 

Pursuant to the March 2015 Board remand, the Veteran was afforded another VA examination in August 2015. The August 2015 VA examiner diagnosed lumbosacral strain. The examiner found that it was less likely than not that the Veteran's chronic lower back pain was related to his military service. The examiner explained that the Veteran was found to have a congenital abnormality of his lumbar spine, which would increase the possibility of chronic back pain and spinal arthritis.  The examiner also pointed to the Veteran's separation examination in December 1967, where he reported that he had lower back pain for a long time, even before entering service.

In the August 2015 brief, the Veteran's representative argued that the August 2015 VA examiner erroneously pointed to the December 1967 statement of the Veteran to imply that his back pain existed prior to service.  The Veteran's representative argued that although the Veteran's congenital deformity of the lumbar spine with spondylolysis may be deemed accurately to have pre-existed service, this evidence was inadequate to conclude that the Veteran's other back diagnosis, namely a lumbosacral strain, existed prior to service.  The Veteran's representative argued that the government failed to meet the first prong to rebut the presumption of soundness, and the examiner's reliance on the pre-existence of back pain reduced the probative value of his opinion.  The Veteran's representative further argued that both the 2014 and 2015 examiners failed to adequately consider the Veteran's assertions of the impact of his military duties on the development of the back condition during active duty service, and of the ongoing presence of back problems following separation from active duty service.  The examiner indicated that the Veteran was competent to attest to the initial onset of back pain during service and the ongoing nature of his low back pain thereafter. 

The Board finds the August 2015 opinion to be inadequate because the August 2015 examiner has implied that the Veteran's currently diagnosed lumbosacral strain pre-existed service.  However, on the Veteran's entrance examination in November 1965, his spine was evaluated as normal and he did not have any complaints of recurrent back pain.  As a lumbosacral strain is not a congenital deformity and was not noted on entrance into service, the Veteran must be presumed sound with respect to this disability.  The Board notes that although that presumption is rebuttable, VA must do show by showing clearly and unmistakably both that a disability existed prior to service, and that such disability was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA simply cannot meet that burden here in light of contemporaneous records showing no lumbosacral strain disability at entry.  As the Veteran is presumed sound at service entry, the Board must consider whether the Veteran's currently diagnosed lumbosacral strain was incurred in service or is the result of in-service injury or disease. In light of the foregoing, and under the duty to assist, another addendum opinion must be obtained which addresses the etiology of the Veteran's currently diagnosed lumbosacral strain.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, return the claims file to the August 2015 VA
   examiner to obtain an addendum opinion regarding
   the etiology of the Veteran's current back disability,
   diagnosed as a lumbosacral strain. If the August 2015 
   VA examiner is not available, the claims folder should 
   be reviewed by another examiner. The claims folder, 
   including a copy of this remand, should be reviewed 
   by the examiner. If, and only if, determined necessary 
   by the VA examiner, the Veteran should be scheduled 
   for another VA examination.

   The examiner should specifically state:

		Whether there is a 50 percent probability or 
		greater that the Veteran's currently diagnosed 
		lumbosacral strain was initially sustained 
		during his active duty service, or, is 
		etiologically related to an injury sustained by
      the Veteran during his active duty service, to 
      specifically include his complaints of injuries 
      to his back in service from walking with heavy 
      rucksacks on his back and from a motor vehicle
      accident in service.

   The examiner should specifically address the 
   Veteran's numerous complaints of back pain in 
   service.

   The examiner is advised that the Veteran is competent 
   to report his symptoms and history, and such reports, 
   including those of continuity of symptomatology, 
   must be acknowledged and considered in formulating 
   any opinion.

   If the examiner rejects the Veteran's reports, the 
   examiner must provide a reason for doing so.

   A complete rationale must be provided for all opinions 
   expressed and all contradictory evidence must be 
   addressed.  If the requested opinion cannot be made 
   without resort to speculation, the examiner must state 
   this and specifically explain why an opinion cannot be 
   provided without resort to speculation.

3.  Thereafter, adjudicate the issue of entitlement to
   service connection for a back disability. If the benefit
   sought is not granted, a supplemental statement of the 
   case should be provided to the Veteran and his 
   representative after according the requisite time to 
   respond. The matter should then be returned to the 
   Board for appropriate appellate review.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


